Exhibit 10.1

 

Execution Version

 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is entered into as of
September 3, 2013 by and among C. R. Bard, Inc., a New Jersey corporation (the
“Parent”), Rochester Medical Corporation, a Minnesota corporation (the
“Company”), Starnorth Acquisition Corp., a Minnesota corporation and a
wholly-owned subsidiary of Parent (“MergerSub”), and Anthony J. Conway, an
individual, residing at 500 Prospect St., Chatfield, MN 55923 (the “Restricted
Person”).

 

RECITALS

 

WHEREAS, the Company, Parent and MergerSub intend to enter into an Agreement and
Plan of Merger dated on or about the date hereof (the “Merger Agreement”)
pursuant to which MergerSub will be merged with and into the Company (the
“Merger”) with the Company to be the surviving entity in the Merger (the
“Surviving Corporation”);

 

WHEREAS, pursuant to the terms of the Merger Agreement, all of the outstanding
equity interests of the Company will be converted into the right to receive the
Merger consideration;

 

WHEREAS, it is Parent’s, MergerSub’s and Company’s desire that the entire
goodwill of the Company be transferred to the Surviving Corporation as part of
the Merger, and Parent and MergerSub believe that the agreements and covenants
in this Agreement are essential to protect the value of the Surviving
Corporation;

 

WHEREAS, the Company is, and following the Merger the Surviving Corporation will
be, engaged in the business of Exploiting (as defined herein) the Products (as
defined herein);

 

WHEREAS, the relevant market for the Business (as defined herein) is national
and international in scope, and there exists nationwide and international
competition for the products of the Business;

 

WHEREAS, Restricted Person has an equity interest in the Company and is one of
its key employees and, as such, Restricted Person is intimately involved in the
Business and has detailed knowledge of the intellectual property and other
confidential and proprietary information of the Business;

 

WHEREAS, in connection with the Merger, Restricted Person’s equity interest in
the Company will be converted into the right to receive Restricted Person’s pro
rata portion of the Merger consideration, and Restricted Person intends to
transfer the goodwill associated with Restricted Person’s equity interest in the
Company (to the extent it can be transferred by Restricted Person); and

 

WHEREAS, Restricted Person’s execution of this Agreement is both an inducement
for, and a condition precedent to, Parent and MergerSub entering into the Merger
Agreement and consummating the Merger.

 

NOW, THEREFORE, in consideration of the premises, covenants and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which

 

--------------------------------------------------------------------------------


 

are hereby acknowledged, Restricted Person, the Company, Parent and MergerSub
hereby agree as follows:

 

ARTICLE I

 

NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT

 

1.1                               Non-Competition.  As an inducement for Parent
and MergerSub to enter into the Merger Agreement and consummate the Merger, and
in connection with the sale of Restricted Person’s entire equity interest,
including goodwill, in the Company in connection with the Merger, Restricted
Person agrees that he/she shall not, directly or indirectly, own, manage, engage
in, operate, control, work for, consult with, render services for, maintain any
equity interest in, lend money to, or otherwise directly or indirectly
participate in the ownership, management, operation or control of, any business
engaged in or Exploiting any products related to urinary retention, urinary
incontinence or urine drainage, including but not limited to Foley catheters,
intermittent catheters, male external catheters, leg bags and drainage bags (the
“Business”) (including any improvements, modifications or developments thereon,
the “Restricted Business”), whether in corporate, proprietorship or partnership
form or otherwise, for a period commencing on the Closing Date and continuing
for five (5) years thereafter (the “Restricted Term”).  Restricted Person
acknowledges that the Surviving Corporation’s Business will operate nationally
and internationally, and therefore, the obligations in this Section 1.1 shall
apply throughout the United States and the rest of the world.  Notwithstanding
the foregoing, the Restricted Person shall not be restricted from consulting
with, rendering services to or working for any entity whose business includes
the Restricted Business; provided, that, the Restricted Person does not consult
with, render services to or work for the Restricted Business.

 

1.2                               Public Securities.  Notwithstanding the
foregoing, Restricted Person or his/her controlled Affiliates may passively own,
directly or indirectly, less than one percent (1%) of the outstanding capital
stock of any publicly traded company engaged in a Restricted Business; provided,
however, that Restricted Person is not a member of the board of directors or
similar governing body of such publicly-traded company.

 

1.3                               No Interference with Business;
Non-Solicitation.  The Restricted Person hereby acknowledges and agrees that
Restricted Person’s business relationship with any client, customer, supplier,
distributor or licensor of the Surviving Corporation is based on the
Confidential Information (as defined in Section 1.5 of this Agreement) which the
Restricted Person has agreed not to disclose or use except as set forth in
Section 1.5 of this Agreement.  The Restricted Person further acknowledges that
vigilant protection of the Confidential Information is necessary to prevent
competitive harm to the Surviving Corporation and its Affiliates and that the
retention by the Surviving Corporation of the personnel engaged in the Business
is crucial to the protection of the Confidential Information.  Accordingly, and
as an inducement for Parent and MergerSub to enter into the Merger Agreement and
consummate the Merger, Restricted Person agrees that, during the Restricted
Term, Restricted Person shall not, directly or indirectly, (i) cause, solicit,
induce or encourage any employees of Parent or the Surviving Corporation, or
employees of Parent or the Surviving Corporation’s respective Affiliates, whose
primary duties are related to the Restricted Business to leave such employment
or (ii) hire, employ or otherwise engage any such employees, provided, however,
that this Agreement shall not prohibit any general solicitation that is not
specifically targeted at such persons or the solicitation of any

 

2

--------------------------------------------------------------------------------


 

employee of Parent or the Surviving Corporation whose employment, at the time of
such solicitation, has been involuntarily terminated by the Parent or the
Surviving Corporation or (iii) cause, solicit, induce or encourage any client,
customer, supplier, distributor or licensor of Parent, the Surviving Corporation
or their respective Affiliates, or any other person or entity who has a material
business relationship with Parent, the Surviving Corporation or their respective
Affiliates, to terminate or modify any such relationship.

 

1.4                               Non-Disparagement.  From and after the Closing
Date, Restricted Person shall not, directly or indirectly, make or publish any
derogatory, unfavorable, negative, disparaging, false, damaging or deleterious
written or oral statements or remarks (including without limitation, the
repetition or distribution of derogatory rumors, allegations, or negative or
unfavorable reports or comments) regarding Parent, the Company, MergerSub, the
Surviving Corporation or any of their respective Affiliates or any current
shareholder, officer, director, employee, independent contractor or agent of any
of the foregoing (each, a “Representative”) or to the Restricted Person’s
knowledge, any former Representative, the Business formerly conducted by the
Company, the Business as conducted by the Surviving Corporation, or the
Products.

 

1.5                               Confidentiality.  From and after the Closing
Date, Restricted Person shall not, directly or indirectly, disclose, reveal,
divulge or communicate to any person or entity, other than authorized officers,
directors and employees of Parent or the Surviving Corporation and their
respective Affiliates, or use or otherwise Exploit for his/her own benefit or
for the benefit of anyone other than Parent or the Surviving Corporation and
their respective Affiliates, any Confidential Information (as defined below). 
Restricted Person shall not have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable Law; provided, however, that in the event disclosure is
required by applicable Law, Restricted Person shall, to the extent reasonably
possible, provide Parent and the Surviving Corporation with prompt notice of
such requirement prior to making any disclosure so that Parent and the Surviving
Corporation may seek an appropriate protective order.  For purposes of this
Agreement, “Confidential Information” means any information with respect to
Parent or the Surviving Corporation (including, for the avoidance of doubt, such
information with respect to the Company) and their respective Affiliates,
including methods of operation, client or customer lists (former, current or
prospective) and any associated information, products, prices, fees, costs,
technology, inventions, trade secrets, know-how, software, marketing methods,
plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters; provided, however, that there shall be no
obligation hereunder with respect to information that (i) is generally available
to the public on the date of this Agreement or (ii) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder.

 

ARTICLE II

 

REMEDIES AND WAIVER OF TRIAL BY JURY

 

2.1                               Remedies.  The parties to this Agreement agree
that (a) if Restricted Person breaches Article I of this Agreement, the damage
to the Surviving Corporation and Parent may be substantial, although difficult
to ascertain, and money damages may not afford the Surviving Corporation and
Parent an adequate remedy and (b) if Restricted Person is in breach of any

 

3

--------------------------------------------------------------------------------


 

provision of this Agreement, or threatens such a breach, the Surviving
Corporation and Parent shall be entitled, in addition to all other rights and
remedies as may be provided by applicable Law or otherwise, to seek specific
performance and injunctive and other equitable relief to prevent or restrain
such a breach without the necessity of proving actual damage or posting any bond
whatsoever, to the maximum extent permitted by Law.  Notwithstanding anything
herein to the contrary, in the event that Restricted Person is found by a court
of competent jurisdiction to have violated Section 1.1 or Section 1.3, the
Restricted Period shall be extended by the same time period that Restricted
Person is found to have been in violation of such section of this Agreement.

 

2.2                               Waiver of Trial by Jury.  IN ANY ACTION OR
PROCEEDING ARISING HEREFROM, THE PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS
SUCCESSORS AGAINST ANY OTHER PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE
FORM OF ACTION OR PROCEEDING.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                               Entire Agreement; Amendments and Waivers;
Several Agreements.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.  This Agreement may be amended or
modified and the terms and conditions hereof may be waived, only by a written
instrument signed by each of the parties or, in the case of waiver, by the party
waiving compliance.  No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege hereunder, nor
any single or partial exercise of any right, power or privilege hereunder,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.  The rights and remedies provided herein
are cumulative and are not exclusive of any rights or remedies that any party
may otherwise have at law or in equity.

 

3.2                               Representations and Warranties.  Each of the
Company, MergerSub, Parent and Restricted Person represents and warrants that
this Agreement is a legal, valid and binding obligation, enforceable against the
Company, MergerSub, Parent and Restricted Person, respectively, in accordance
with its terms to the fullest extent permitted under applicable Law subject to
(i) applicable bankruptcy, insolvency, and other similar Laws affecting the
rights and remedies of creditors generally and (ii) Laws governing specific
performance, injunctive relief and other equitable remedies.

 

3.3                               Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given (a) when
delivered personally by hand (with written confirmation of receipt), (b) when
sent by facsimile (with written confirmation of transmission) or (c) one
(1) Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by written notice given to the other party pursuant to this
provision):

 

4

--------------------------------------------------------------------------------


 

If to Parent, MergerSub
or the Surviving
Corporation:

 

C. R. Bard, Inc.
730 Central Avenue
Murray Hill, NJ 07974
Attention: General Counsel
Facsimile: (908) 277-8025

With a copy to:

 

 

 

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153-0119
Attention: Michael E. Lubowitz, Esq.
Facsimile: (212) 310-8007

 

 

 

If to Restricted Person:

 

To the address or facsimile number for notice set forth on the signature
page hereof.

 

3.4                               Governing Law and Venue.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Minnesota applicable to contracts made and performed in such state, without
regard to any conflict of laws provisions that would require the application of
the Law of any other jurisdiction.  Any suit, action or other legal proceeding
arising out of or relating to this Agreement shall be brought exclusively in the
state and federal courts located in Hennepin County, Minnesota.  Restricted
Person agrees to submit to personal jurisdiction in the foregoing court and to
venue in that court.  Restricted Person further agrees to waive all legal
challenges and defenses to the propriety of a forum in Hennepin County,
Minnesota, and to the application of Minnesota law therein.

 

3.5                               Termination.  In the event the Merger
Agreement is not entered into, the Merger is not consummated and/or the Merger
Agreement is terminated for any reason in accordance with its terms, this
Agreement shall automatically be null and void.

 

3.6                               Severability.  To the extent any provision of
this Agreement shall be determined to be unlawful or otherwise unenforceable, in
whole or in part, such determination shall not affect the validity of the
remainder of this Agreement, and this Agreement shall be reformed to the extent
necessary to carry out its provisions to the greatest extent possible.  In the
absence of such reformation, such part of such provision shall be considered
deleted from this Agreement and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.  In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by any provision of, this
Agreement be in excess of that which is valid and enforceable under applicable
Law, then such provision shall be construed to cover only that duration, extent
or activities which may validly and enforceably be covered.  To the extent any
provision of this Agreement shall be declared invalid or unenforceable for any
reason by any governmental body in any jurisdiction, this Agreement (or
provision thereof) shall remain valid and enforceable in each other jurisdiction
where it applies.  Restricted Person acknowledges the uncertainty of the Law in
this respect and expressly stipulates that this Agreement shall be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable Law.

 

5

--------------------------------------------------------------------------------


 

3.7                               Successors and Assigns.  This Agreement shall
be binding on and inure to the benefit of the parties and their respective
successors and permitted assigns.  Parent, MergerSub and the Surviving
Corporation may assign this Agreement and any or all rights or obligations
hereunder to any person or entity at any time, without consent.  Neither the
Company (prior to the Closing Date) nor Restricted Person shall be entitled to
assign this Agreement or any of their respective obligations hereunder.

 

3.8                               Independent Review and Advice.  Restricted
Person represents and warrants that Restricted Person: (a) has carefully read
this Agreement; (b) executes this Agreement with full knowledge of the contents
of this Agreement, the legal consequences thereof, and any and all rights which
each party may have with respect to one another; (c) has had the opportunity to
receive independent legal advice with respect to the matters set forth in this
Agreement and with respect to the rights and asserted rights arising out of such
matters; (d) has been advised to, and has had the opportunity to, consult with
Restricted Person’s personal attorney prior to entering into this Agreement; and
(e) is entering into this Agreement of Restricted Person’s own free will.  The
parties agree that this Agreement shall not be construed for or against either
party in any interpretation thereof.  Restricted Person acknowledges that
(i) prior to the Closing Date Dorsey & Whitney LLP (“D&W”) represents the
Company and (ii) Weil, Gotshal & Manges LLP (“WGM”) represents Parent, MergerSub
and the Surviving Corporation, and neither D&W nor WGM represent Restricted
Person in connection with the Merger Agreement, this Agreement, or any of the
transactions contemplated thereby or hereby.

 

3.9                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original
copy of this Agreement and all of which, when taken together, shall be deemed to
constitute one and the same agreement.  The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall be sufficient to bind the parties hereto to the
terms and conditions of this Agreement.

 

3.10                        Definitions.

 

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such entity, and the term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through ownership of voting securities, by
contract or otherwise.

 

“Business Day” means any day of the year on which national banking institutions
in the United States are open to the public for conducting business and are not
required or authorized to close.

 

“Closing Date” means the date of the consummation of the Merger.

 

“Exploit” or “Exploitation” means, with respect to any product, invention,
intellectual property, asset or property, to disclose, manufacture, produce,
import, use, operate, research,

 

6

--------------------------------------------------------------------------------


 

design, develop, perform animal, clinical or other testing, perform quality
assurance testing, commercialize, revise, repair, register, maintain, modify,
enhance, upgrade, prepare derivative works, seek regulatory concurrences or
approvals, package, label, improve, formulate, export, transport, distribute,
promote, market, advertise, sell, have sold, offer for sale or license such
product, invention, intellectual property, asset or property.

 

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement.

 

“Products” means all products and any and all line extensions, modifications,
improvements, additions, successors thereto and replacements therefor, in each
case, that are owned by, used by, marketed or sold by, held for use by or
licensed to (or otherwise available to) the Business.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

 

ROCHESTER MEDICAL CORPORATION

 

 

 

By:

/s/ David A. Jonas

 

 

Name:

David A. Jonas

 

 

Title:

CFO

 

 

 

 

 

C. R. BARD, INC.

 

 

 

By:

/s/ Christopher S. Holland

 

 

Name:

Christopher S. Holland

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STARNORTH ACQUISITION CORP.

 

 

 

By:

/s/ Christopher S. Holland

 

 

Name:

Christopher S. Holland

 

 

Title:

Vice President

 

 

 

RESTRICTED PERSON

 

 

 

 

 

/s/ Anthony J. Conway

 

Name: Anthony J. Conway

 

 

 

Address:

500 Prospect St.

 

 

Chatfield, MN 55923

 

 

 

 

 

Facsimile No.:

(507) 533-9725

 

--------------------------------------------------------------------------------